Vinje, C. J.
^The judgment must be reversed for two reasons: First, because the evidence does not sustain the verdict, and second, even if it did, plaintiffs would be entitled to recover.
The only competent evidence on behalf of the defendant to sustain the verdict is the testimony of his son, Matt Marty, and that of his married daughter, Rose Brink"; Matt testified;
“The conversation between me and Brown in my father’s presence relative to commission was when the papers were signed and he handed over the $500. Mr. Brown I remember of asking him whether he wanted his commission, expected his commission now or January 1st, when the deal was to be closed up, and he says: 'Yes, sir, any time will do.’ I don’t remember whether anything was said about the $2,000 payment when I was there. They most likely had that all made out before I got there; not that I remember of, no.”
Rose Brink testified:
“I am a daughter of Leonard Marty. My husband’s name is David Brink. I was present when Mr. Olson and my father and mother and Matt were there at the farm, but I heard not much of the deal. In regard to the payment of a commission, I heard mother say something to father, I didn’t hear what she said, and my father says to Mr. Brown: T don’t pay you until the first of March when the final papers — first of January when the papers are made out and the $2,000 paid down.’ Mr. Brown answered, 'No, no.’ ”
This evidence fails entirely to establish the fact that no commission was to be paid unless the $2,000 was paid January 1st. At best it only establishes the fact that plaintiffs agreed to wait for their commission until January 1st, when all the parties expected the $2,000 would be paid, and when it would have been paid but for the voluntary cancellation *459of the land contract, for which cancellation plaintiffs were in nowise responsible. The evidence showed that Mr. Olson was a man of good financial standing and that he had on deposit in his bank more than $2,000 on January 1st, subject to check.
So even if plaintiffs agreed that no commission. should be paid unless Olson paid the $2,000 January 1st, such agreement would at best only guarantee the ability of Olson to pay it when due. It would not mean that the defendant, by voluntarily abandoning the contract, could escape the payment of a commission. Dean v. Wendeberg, 175 Wis. 513, 185 N. W. 514. It was shown that Olson had and could have paid the money. It will therefore be assumed that the defendant, for reasons of his own, chose to cancel the bargain. This he could not do without paying the commission even if the agreement was as found by the jury. Such agreement contemplated defendant’s readiness to carry out his contract and that the commission failed only in case the purchaser was unable to carry out his part. No such failure is shown.
By the Court. — Judgment reversed, and cause remanded with directions to enter judgment for plaintiffs for $460 and costs.